 Case: 1:15-cv-08527 Document #: 138 Filed: 08/28/20 Page 1 of 1 PageID #:415

                    UNITED STATES DISTRICT COURT
          FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.3
                               Eastern Division

Aaron Miller
                                         Plaintiff,
v.                                                        Case No.: 1:15−cv−08527
                                                          Honorable Joan B. Gottschall
Wexford Health Sources Inc., et al.
                                         Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Friday, August 28, 2020:


        MINUTE entry before the Honorable Joan B. Gottschall: A hearing on recruited
attorney Maureen McGuire's motion to withdraw [137] is set for 9/4/2020 at 10:00 a.m.
The hearing will be conducted by teleconferencing; instructions for joining the
teleconference will be entered separately on the docket. Ms. McGuire is directed to serve
plaintiff with a copy of her motion to withdraw [137] and this minute entry. The court
would appreciate any assistance defense counsel can provide in arranging for Mr. Miller
to be present by telephone. Counsel are instructed to call the courtroom deputy to confirm
arrangements for Mr. Miller's appearance by no later than 4:30 p.m. on 9/2/2020. Mailed
notice(mjc, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
